Anderson v Edmiston & Co., Inc. (2015 NY Slip Op 06404)





Anderson v Edmiston & Co., Inc.


2015 NY Slip Op 06404


Decided on August 4, 2015


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on August 4, 2015

Friedman, J.P., Acosta, Moskowitz, Richter, Kapnick, JJ.


14724 150407/13

[*1] Elizabeth Hasbrouck Anderson, Plaintiff-Respondent,
vEdmiston & Company, Inc., Defendant-Appellant.


Greenfield Stein & Senior, LLP, New York (Paul T. Shoemaker of counsel), for appellant.
Schwartz & Perry, LLP, New York (Brian Heller of counsel), for respondent.

Order, Supreme Court, New York County (Joan A. Madden, J.), entered December 20, 2013, which denied defendant's motion to dismiss the complaint pursuant to CPLR 3211(a)(7), unanimously affirmed, without costs.
Defendant is a New York corporation specializing in the sale, charter, management, and new construction of yachts around the world. Defendant employed plaintiff as a Charter Assistant from July 2008 until November 8, 2012, when allegedly she "was effectively terminated . . . as a result of her complaint of gender discrimination." According to the allegations in plaintiff's complaint, plaintiff's supervisor harbored a discriminatory animus against women and made numerous sexist and misogynist remarks, both directed at her and in her presence.
Plaintiff's allegations suffice to state claims of gender-based employment discrimination (see Serdans v New York & Presbyt. Hosp., 112 AD3d 449, 450 [1st Dept 2013]; Askin v Department of Educ. of the City of N.Y., 110 AD3d 621, 622 [1st Dept 2013]) and retaliation under the New York City Human Rights Law (see Fletcher v Dakota, Inc., 99 AD3d 43, 51-52 [1st Dept 2012]; Albunio v City of New York, 67 AD3d 407 [1st Dept 2009], affd 16 NY3d 472 [2011]). In particular, according her the benefit of every possible favorable inference (see 511 W. 232nd Owners Corp. v Jennifer Realty Co., 98 NY2d 144, 151-152 [2002]; Askin, 110 AD3d at 622), plaintiff has adequately alleged that she was terminated, for purposes of stating the foregoing claims.
Plaintiff has also adequately alleged a claim for hostile work environment by alleging that her supervisor routinely made deprecatory, vulgar, and offensive remarks about women, including that they were useful only for administrative services and sex (see Salemi v Gloria's Tribeca, Inc., 115 AD3d 569, 569-570 [1st Dept 2014]; Gaffney v City of New York, 101 AD3d 410, 410 [1st Dept 2012], lv denied 21 NY3d 858 [2013]).
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: AUGUST 4, 2015
CLERK